UNITED STATES COURT OF APPEALS
                           For the Fifth Circuit



                               No. 95-30769
                             Summary Calendar


          IN THE MATTER OF:     BENNETT'S MACHINE SHOP, INC.,

                                                                       Debtor.

                 ___________________________________

                            W. PATRICK BENNETT,

                                                                  Appellant,


                                    VERSUS


                              RUDY O. YOUNG,

                                                                   Appellee.




            Appeal from the United States District Court
                For the Western District of Louisiana
                              (SA-94-CV-417)
                              January 8, 1996
Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     This is an appeal from a judgment of the district court

entered   on   July   25,   1995,   which    affirmed   a   judgment   of   the

bankruptcy court entered on February 9, 1995, which was based on

Reasons For Judgment filed by the bankruptcy court also on February


    *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
9, 1995.   We have carefully reviewed the briefs, the reply brief,

the record excerpts and relevant portions of the record itself.

Based on such review, we have determined that the findings of fact

made by the bankruptcy court in its Reasons For Judgment are not

clearly erroneous   and   the   conclusions   of   law   reached   by   the

bankruptcy court in its Judgment and affirmed by the district court

are correct and proper under applicable law.             Accordingly, the

Judgment of the district court appealed from herein is AFFIRMED.




                                   2